ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on November 25, 1996 to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline filed November 7,1996.
The five-judge commission hereby orders that the parties may file written briefs not to exceed fifteen pages with the Clerk of the Supreme Court no later than December 10,1996. Reply briefs not to exceed fifteen pages may be filed with the Clerk of the Supreme Court no later than December 17, 1996. Briefs shall be filed in the manner set forth in the Supreme Court’s order of November 19, 1996 appointing the five-judge commission with a copy served on opposing counsel.
The commission will meet by telephone conference on December 31, 1996 to review this matter *1459further.
BY ORDER OF THE COMMISSION.